Citation Nr: 0516018	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

Procedural history

The veteran served on active duty in the United States Army 
from December 1967 to November 1969.  Service in Vietnam is 
indicated by the evidence of record.

In January 1970, the veteran filed a claim of entitlement to 
service connection for "mental."  His claim, which was 
characterized as a claim for entitlement to service 
connection for a "nervous condition," was denied in a June 
4, 1970 decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO).  The veteran 
was notified of that decision by letter from the RO dated 
June 5, 1970.  The veteran did not file an appeal to the 
Board of Veterans' Appeals (the Board).

In December 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  His claim was denied by the RO 
in a May 2003 rating decision.  The veteran subsequently 
perfected an appeal to the Board.

In May 2005, the veteran presented testimony at a personal 
hearing which was conducted via videoconferencing equipment.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Clarification of issue on appeal

Although the veteran's claim has been developed as one 
involving entitlement to service connection for PTSD, it is 
clear from the veteran's presentation that he seeks service 
connection for any diagnosed psychiatric condition.  See the 
May 4, 2005 hearing transcript, pages 2-3. 

The Board is of course aware that the veteran claimed 
entitlement to service connection for a mental disorder 
shortly after he left military service.  That claim was 
denied by the RO in an unappealed June 1970 decision.  That 
decision is therefore final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  Ordinarily, a final RO 
decision may be reopened only if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
RO adjudicated the PTSD claim on the merits, without regard 
to the previous denial.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) [concluding that a claim based on a 
diagnosis of a new mental disorder is a new claim].  The 
Board believes that adjudicating the claim without regard to 
the finality of the June 1970 decision is the proper course 
of action.  This does the veteran no harm, inasmuch as it 
removes a potential obstacle to full review.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran has PTSD.

2.  The veteran has recently been diagnosed with alcohol 
dependence, tobacco use disorder, dysthymia, anxiety, and 
depression.

3.  The competent medical evidence of record does not 
indicate that any relationship exists between the veteran's 
currently diagnosed psychiatric disabilities and his military 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for alcohol dependence and tobacco use 
disorder is denied as a matter of law.  38 U.S.C.A. §§ 105, 
1103 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disability, to include PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  A letter was sent to the veteran in 
March 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter, which is six pages in 
length, in essence informed the veteran that in order for 
service connection to be granted there must be evidence of a 
current mental disability and evidence of a relationship 
between the veteran's military service and the claimed 
disability.  The veteran was further informed that medical 
records and opinions "usually show this relationship," but 
that other, or no, evidence may be sufficient under certain 
circumstances.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2003 VCAA letter, the RO informed the veteran that the VA 
would "try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information about these records so 
that we can request them from the person or agency who has 
them."  The letter also stated that a VA examination would 
be requested if necessary to make a decision on the claim.  
In an addendum to the letter, the RO informed the veteran 
that he was to be scheduled for a VA psychiatric examination.  
[as discussed below, the veteran reported for the examination 
and a report the examination is of record.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2003 letter instructed the 
veteran to complete a PTSD stressor questionnaire and to 
identify private physicians who had treated him for 
psychiatric problems since discharge from service.  The 
letter went into expansive detail as to the kinds of 
information needed.  [See the March 10, 2003 VCAA letter, 
pages 1,2.]  The letter explained to the veteran that it was 
still his responsibility to support his claim with 
appropriate evidence, and that if he wished for the RO to 
request private records on his behalf he must give enough 
information about them so that they could be requested from 
the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2003 letter requested: "It's 
still your responsibility to support your claim with 
appropriate evidence. . . . Please review your records and 
make sure you haven't overlooked any important evidence."  
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it specifically informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the March 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  See 
the March 10, 2003 VCAA letter, page 3.  The one-year period 
has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  Review of the 
record reveals that the veteran was provided notice of the 
VCAA in March 2003, prior to the initial adjudication of his 
claim in May 2003.

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO prior to the expiration of 
the one-year period following the March 2003 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. § ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. 
§ 5103 shall be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA outpatient treatment records.  As 
alluded to above, a VA psychiatric examination of the veteran 
and examiner's opinion were obtained and will be discussed 
below.

The Board observes that the veteran has contended that he was 
treated for psychiatric problems on an outpatient basis at 
Fort Carson, Colorado in 1968.  Efforts were made to obtain 
these records, but the RO was informed by the service 
department in March 1970 that such records did not exist.  A 
second effort similarly resulted in a negative response in 
October 1970.  It is clear that such records do not exist.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, the 
veteran testified at a personal hearing which was chaired by 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent or more 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol.  See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 
(January 16, 1997). 

Service connection may not be granted for diseases resulting 
from in-service tobacco use.  See 38 U.S.C.A. § 1103 (West 
2004).

Factual background

As was noted in the Introduction, the veteran served on 
active duty in the United States Army from December 1967 to 
November 1969, including service in Vietnam.  His military 
occupational specialty was canvas repairman.

The veteran's service medical records are pertinently 
negative.  There is no indication of mental health problems.  
In a report of medical history which was completed in 
connection with his separation from military service in 
November 1969, the veteran described his overall health as 
"exclt", which the Board interprets as "excellent."  He 
denied nervous trouble of any sort.  Clinical evaluation was 
negative. 

In December 1969, the veteran was admitted to the VA hospital 
in Hines, Illinois.  [The hospital summary indicates that he 
was admitted on December 26, "70", but it is clear from the 
rest of the record that this was in fact December 1969.]  The 
reason for the admission was for correction of hypospadias.  
"Hypospadias" is a developmental anomaly in the male organ.  
See Dorland's Illustrated Medical Dictionary, Twenty-sixth 
edition (1981), at 643.  Also noted was "a past history of 
immature personality."  He was discharged in March 1970.

As was noted in the Introduction, in January 1970, during the 
hospitalization, the veteran filed a claim of entitlement to 
service connection for "mental."  His claim was denied by 
the RO on the basis of the negative service medical records, 
as well as the fact that immature personality was considered 
to be a constitutional or developmental abnormality for which 
service connection could not be granted.
There is no pertinent evidence of record for over thirty 
years thereafter.

The veteran filed his current claim in December 2002.  
Associated with his claims folder are outpatient treatment 
records from the VA Medical Center in Danville, Illinois 
starting in March 2003.  Although the veteran gave a history 
of PTSD to several health care providers, these medical 
treatment records document diagnoses of dysthymia, anxiety 
and depression, as well as alcohol abuse and tobacco use 
disorder.  

The veteran was provided a VA psychiatric evaluation in May 
2003.  He gave a history of service in Vietnam, but no 
combat.  The veteran described a long history of alcohol 
abuse, culminating in incarceration for sexual molestation of 
a child, which he stated he did not remember committing.  At 
the time of the interview, he was on parole, living under 
house arrest, and wearing an ankle monitor.  He continued to 
drink 5-6 beers daily.  The examiner's diagnosis was 
adjustment disorder, with mixed anxiety and depressive mood.  
The examiner went on the conclude:

His symptoms of anxiety and depression, as they are 
manifested in reaction to the current stressors in 
civilian life, are unlikely to be related to traumatic 
stress in the military.  

At his May 2005 personal hearing, the veteran testified, in 
substance, that disturbing sights in Vietnam had caused him 
to become depressed.  He further testified that he had not 
sought medical treatment over the years because "I don't 
like doctors."  [Hearing transcript, page 8.] 

Analysis

The veteran is seeking service connection for any and all 
mental disorders he may have.  The Board believes that the 
most expeditious way of addressing the claim is to separately 
discuss each mental disability which appears in the record.  

Personality disorder

This was identified during the hospitalization shortly after 
the veteran left military service.  It has not been diagnosed 
since.  Thus, personality disorder does not exist as a 
current psychiatric disability.  Even if it did exist, 
service connection could not be granted.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2004). 

Alcohol dependence/tobacco use disorder

These have been recently diagnosed.  However, as explained 
above, service connection may not be granted for alcohol 
abuse or disease related to the use of tobacco.  See 38 
U.S.C.A. §§ 105, 1103 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2004).

PTSD

A careful review of the record shows that although the 
veteran has repeatedly given a self-reported history of PTSD, 
this has never been diagnosed by any health care provider.  
In the absence of a current disability, service connection 
cannot be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Although the veteran may think that he has PTSD, it is now 
well-settled that as a lay person without medical training he 
is not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board additionally observes that the March 2003 VCAA 
letter specifically instructed the veteran to complete a PTSD 
stressor questionnaire so that any claimed stressors could be 
corroborated.  The veteran failed to do so, and has since 
provided no information of sufficient specificity to allow 
for corroboration.  Thus, even if PTSD had been diagnosed 
(which it has not), service connection would still be denied 
based on a lack of verified stressors.  See 38 C.F.R. 
§ 3.304(f) (2004).  

Anxiety/depression/dysthymia

There are recent diagnoses of record, thus satisfying Hickson 
element (1).  

With respect to Hickson element (2), in service disease or 
injury, the veteran's service medical records do not indicate 
any psychiatric diagnosis.  The Board places particular 
weight on the separation physical examination report and the 
accompanying medical history, in which the veteran described 
his health as excellent and denied any psychiatric symptoms.

The Board is of course aware that the veteran was 
hospitalized a month after he returned home from military 
service.  However, the hospital report indicates that  
the hospitalization was to repair a physical defect.  
Moreover, the psychiatric disability mentioned in the report, 
immature personality, was not a psychosis, so the presumption 
found in 38 C.F.R. § 3.309(a) is inapplicable.  [The Board 
observes that a psychosis has never been diagnosed.]

With respect to in-service injury, as opposed to disease, the 
veteran has described seeing disturbing sights in Vietnam, 
specifically seeing the bodies of dead men, women and 
children.  There is no way of verifying this.  As discussed 
above, under the regulation which is specifically applicable 
to PTSD, 38 C.F.R. § 3.304(f), noncombat stressors must be 
corroborated.  However, no such provision exists with respect 
to psychiatric disabilities other than PTSD.  For the sake of 
expediency, the Board will assume that element (2) has been 
satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
only competent medical evidence of record, that of the May 
2003 VA examiner, is against the veteran's claim.  The 
examiner, after reviewing the veteran's entire history and 
taking into consideration his report of seeing disturbing 
sights in Vietnam, opined that the veteran's recently 
diagnosed anxiety and depression was due to "current 
stressors in civilian life."  These include his recent 
troubles with the law, which encompass incarceration for two 
years on a child molestation charge followed by house arrest 
and the requirement that he wear an ankle bracelet; 
separation from his wife; and unemployment.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself ascribes his current 
psychiatric problems to his Vietnam experience, as discussed 
above he is not competent to opine on medical matters such as 
etiology.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

The veteran has also contended, in essence, that he has had 
psychiatric problems since Vietnam.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, there 
is a gap of over thirty years between the medical report of 
immature personality shortly after the veteran left military 
service and the recent diagnoses of a completely different 
psychiatric disability, depression.  The veteran has ascribed 
this decades long gap in the record to his aversion to 
medical treatment, but the fact remains that there is no 
objective evidence of anxiety and depression until the past 
few years, coincident with the veteran's criminal conviction 
and subsequent personal difficulties.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


